Citation Nr: 1538491	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  07-32 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 10 percent prior to October 6, 2011, and in excess of 60 percent beginning October 6, 2011, for service-connected left knee disability.

2.  Entitlement to an extra-schedular rating for service-connected left knee disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from June to September 1980 and May 2003 to April 2004, with additional Army National Guard service of over 25 years from 1980 to 2011.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which among other things granted service connection for left knee disability, characterized as degenerative joint disease, and assigned an initial disability rating of 10 percent, effective May 1, 2004.  During the course of the appeal, a June 2014 rating decision awarded a 60 percent rating for left knee disability, characterized as prosthetic replacement of the left knee joint.

During the course of this appeal, the Veteran reasonably raised the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The TDIU issue was adjudicated by the agency of original jurisdiction (AOJ) in a November 2013 rating decision and a June 2014 Supplemental Statement of the Case (SSOC).  

The RO also erroneously added the issue of entitlement to a rating in excess of 10 percent for service-connected right knee disability to the issues on appeal.  See June 2014 SSOC.  However, the Board does not have jurisdiction over this issue.  To the extent that the issue is discussed in the February 2015 Informal Hearing Presentation, it is referred to the AOJ for the appropriate development. 

The issues of entitlement to an extra-schedular rating for left knee disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  For the period prior to October 6, 2011, the Veteran's service-connected left knee disability did not demonstrate limitation of extension, flexion limited to 30 degrees, ankylosis of the knee, or instability, even considering his complaints of pain and X-ray findings of arthritis.

2.  On October 6, 2011, the Veteran underwent a total knee replacement.

3.  For the period beginning October 6, 2012, the Veteran is in receipt of the highest schedular rating allowable based on symptoms related to his status post total left knee replacement.


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating in excess of 10 percent prior to October 6, 2011 for service-connected left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2015).

2.  From October 6, 2011, to October 5, 2012, the criteria for a schedular rating of 100 percent for service-connected left knee disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71, 4.71a, Diagnostic Code 5055 (2015).
 
3.  Since October 6, 2012, the criteria for a scheduler rating of in excess of 60 percent for service-connected left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5257, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159 , 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Regarding the initial rating claim, as the August 2005 rating decision granted service connection for left knee disability, that claim is now substantiated.  VA's General Counsel has clarified that no additional VCAA notice is required in this circumstance concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(3).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability-rating and/or earlier-effective-date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the Case (SOC) if the disagreement concerning the downstream issue is not resolved.  And because the RO issued the appropriate SOC in August 2007 addressing the downstream increased rating claim, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher rating, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003). 

VA's duty to assist has also been met.  All appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  In this regard, service treatment records (STRs) and all identified, available post-service treatment records, including Social Security Administration (SSA) records, have been obtained.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records. 

Most recently, as directed by the November 2013 Board remand, VA treatment records dated through November  2013 were obtained.  Further, in December 2013, the Veteran was asked to provide a release for private treatment records, but he failed to respond with a release.  "[T]he duty to assist is not always a one-way street. If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Hence, the Veteran needed to provide the appropriate release of medical records if he wished VA to obtain and consider the identified private records.  Finally, as directed by the November 2013 Board remand, the Veteran was afforded the appropriate VA examination for his left knee claim in 2014.  The examination and addendum are adequate as the examiner reviewed the relevant medical history, considered the Veteran's lay history, and provided opinions with supporting rationale and citation to the evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.



II.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of the Veteran in terms of working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Traumatic arthritis is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5055 governs the evaluation for status post total knee replacement.   Under this provision, a 100 percent evaluation is assigned for one year following the implantation of the prosthesis, and a 60 percent evaluation is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  Note (1) indicates that the 100 percent rating for one year following implantation of the prosthesis will commence after the initial grant of the one-month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge.  Id. 

Diagnostic Code 5256 pertains to ankylosis of the knee.  A 30 percent rating is warranted for a favorable angle in full extension or in slight flexion between 0 and 10 degrees.  In flexion between 10 and 20 degrees warrants a rating of 40 percent, while in flexion between 20 and 45 degrees warrants a 50 percent rating.  The maximum 60 percent rating is reserved for an extremely unfavorable angle in flexion at 45 degrees or more.

Under Diagnostic Code 5257, an evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, an evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe. 

The subject of Diagnostic Code 5258 is dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint.  It established only one rating of 20 percent. 

Diagnostic Code 5259 concerns symptomatic removal of the semilunar knee cartilage.  The only rating thereunder is 10 percent. 

Diagnostic Code 5260 pertains to limited flexion of the knee.  Flexion limited to 45 degrees warrants a 10 percent rating.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees.

 Diagnostic Code 5261 pertains to limitation of extension of the knee.  A 10 percent evaluation is assigned for extension that is limited to 10 degrees.  A 20 percent evaluation is assigned for extension that is limited to 15 degrees.  A 30 percent evaluation is assigned for extension that is limited to 20 degrees.  A 40 percent evaluation is assigned for extension that is limited to30 degrees.  A 50 percent evaluation is assigned for extension that is limited to 45 degrees or greater. 

Under Diagnostic Code 5262, impairment of the tibia and fibula, a 10 percent rating requires malunion with slight knee or ankle disability.  Malunion with moderate knee or ankle disability merits a 20 percent rating, and malunion with marked knee or ankle disability is assigned a 30 percent rating.  The maximum rating of 40 percent is reserved for nonunion of the tibia and fibula with loose motion requiring a brace.

Diagnostic Code 5263 addresses genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  The only rating it provides for is 10 percent.

Normal range of motion of the knee is from 140 degrees flexion to zero degrees extension.  38 C.F.R. § 4.71, Plate II.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (Aug. 14, 1998).

The VA General Counsel also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (Sept. 17, 2004).

The evaluation of the same disability under various diagnoses is to be avoided.   38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

 For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, pertaining to painful motion and functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

A total rating (100 percent) for convalescence will be assigned when it is established that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  Extensions of 1, 2, or 3 months beyond the initial 3 months may be made for a total of six months.  38 C.F.R. § 4.30(b)(1).  Extensions of 1 or more months up to 6 months beyond this initial 6 month period may be made upon a determination that there exist severe residuals under Section 4.30(a)(2) or immobilization by cast under Section 4.30(a)(3).  38 C.F.R. § 4.30(b)(2).  Severe postoperative residuals include the necessity for continued use of crutches (regular weight-bearing prohibited) or for house confinement.  38 C.F.R. § 4.30(a)(2).



May 1, 2004, to October 5, 2011

For the period prior to October 6, 2011, the Veteran's service-connected left knee disability (characterized as degenerative joint disease) has been assigned an initial 10 percent scheduler rating under Diagnostic Code 5010, which is rated based on limitation of motion of the affected part as degenerative arthritis.  In this case, the 10 percent rating was assigned based on limitation of flexion under Diagnostic Code 5260.

STRs from both active duty and reserve duty note the Veteran's complaints of left knee pain beginning in November 2003.  In August 2004 the diagnosis was degenerative joint disease, as shown on X ray studies.  

A July 2005 VA general medical examination report notes that the Veteran reported walking unaided, and did not require and assistive devices.  He walked two miles, three times a week, for exercise.  He denied any history of falls or unsteadiness.  On examination, the lower extremities were without any redness or swelling of the joints.  There appeared to be full range of motion of the lower extremities without pain on passive or active range of motion.  Anterior and drawer tests were negative bilaterally.  There were no neurological abnormalities.  X-ray studies revealed mild degenerative joint disease in the left knee.

VA treatment records showed periodic treatment for complaints of left knee pain.  In September 2008, the Veteran was noted to have mild tenderness to palpation, with range of motion noted to be within functional limits.  In August 2011, the Veteran reported that he was having more and more difficulty performing his job, which required frequent standing, walking, crawling, squatting, climbing and carrying.  All of these activities aggravated his chronic pain and he had at times come near falling due to his knees giving way.  He reported that he was seeking medical retirement. 

An August 2011 VA joints examination report notes the Veteran's complaints of left knee swelling, giving way and increased pain with prolonged standing.  He denied any symptoms of subluxation or dislocation.  He reported that he was able to stand for 15-20 minutes and able to walk 1/4 mile.  He used a cane intermittently.  He reported that he was working a maintenance job full time.  On examination, gait was normal.  There was no evidence of abnormal weight bearing.  Crepitus, tenderness and guarding of movement were noted.  There was no instability or joint ankylosis.  Active range of motion of the left knee was: from 0 to 104 degrees of flexion, with pain beginning at 54 degrees; and 0 degrees of extension, with pain beginning at 81 degrees.  

August and September 2011 VA physical therapy reports note that the Veteran was being seen for various disabilities, including his left knee disability.  He reported that he was swimming twice a week for exercise.  On August 25, 2011, he reported having more stiffness than pain.  On August 25th and September 2nd, he had no increased pain with exercises.

A September 2011 private treatment record notes that the Veteran was seen with complaints of constant dull pain, popping and giving away in the left knee since June 2011.  These symptoms were worse with activity and relieved with a knee brace and medication.  He had no walking limitations.  On examination, the left knee alignment was normal, with no swelling, crepitus, effusion, or ecchymosis.  Range of motion from 0 to 135 degrees without pain, both actively and passively.  Strength was 5/5.  Varus and valgus stress tests were negative.  Neurological examination was normal.  MRI studies revealed nonspecific fibular lesion involving the fibular head; degenerative change tricompartmentally; and degenerative signal within the lateral meniscus.  Left total knee arthroplasty was recommended.

For the period from May 1, 2004, to October 5, 2011, the Board finds that a rating in excess of 10 percent for service-connected left knee disability is not warranted.  The VA examination reports and private treatment records noted that active range of motion was to no less than 104 degrees of flexion, with pain beginning at 54 degrees.  There was no quantified additional loss of motion with repetitive testing.  The limitation of motion recorded during this period does not meet the requirements for the next higher (20 percent rating) under Diagnostic Code 5260, as flexion was to greater than 30 degrees.  Although the Veteran has reported knee pain, pain is considered in the current evaluation.  See 38 C.F.R. § 4.59. 

Regarding a separate rating for instability, although the Veteran complained (beginning in 2011) of his knee giving way, the medical evidence for the period at issue shows no objective evidence of subluxation or instability.  As such, the Board does not find that a separate rating under Diagnostic Code 5257 is warranted for instability of the left knee.

The Board has considered whether a separate compensable evaluation is warranted based on limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  As noted above, limitation of extension to 10 degrees was not show on examination, however, at any point during the period at issue.  As such, a separate rating is not warranted for limitation of extension. 

Additionally, the evidence for this period of the appeal is devoid of diagnoses of impairment of the tibia and fibula (Diagnostic Code 5262), genu recurvatum (Diagnostic Code 5253), dislocated semilunar cartilage (Diagnostic Code 5258) and/or symptomatic removal of semilunar cartilage (Diagnostic Code 5259).  As such, these codes are inapplicable.

The Board acknowledges the Veteran's assertions that his disability was more severe than evaluated for the period at issue, to include his reports of knee pain and swelling.  The Veteran is competent to report such symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has also considered the pleadings and reports, and finds that the Veteran is credible in reporting the severity of his disability.  The more credible and probative evidence, however, is devoid of a showing that a higher rating is warranted.  Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation, even when considering the factors of DeLuca.

As the evidence does not support a higher schedular rating based on limitation of motion, and there is no objective evidence of instability or limitation of extension to support additional separate ratings, the Board finds that entitlement to a rating in excess of 10 percent for the Veteran's left knee disability is not warranted for the period from May 1, 2004, to October 5, 2011.

Beginning October 6, 2011

Effective October 6, 2011, the Veteran's left knee disability, now characterized as prosthetic replacement of the left knee joint, has been evaluated as 60 percent disabling under Diagnostic Code 5055.

An operative report, dated October 6, 2011, notes that the Veteran underwent a left total knee replacement.  Post-operatively, he had a fever and was given antibiotics for possible bronchitis.  Examination of the left knee revealed no edema.  An October 19, 2011, follow-up note shows that the Veteran's surgical wound was healing well.  X-ray studies of the left knee demonstrated a total knee arthroplasty in good position and alignment.  Surgical staples were removed and the Veteran was to continue with physical therapy, with reassessment in one month.

VA treatment records dated from October 2011 to November 2011 note that the Veteran was not seen for physical or occupational therapy following his knee surgery.

In November 2011, the Social Security Administration (SSA) found the Veteran to be not disabled, and thus did not qualify for SSA disability benefits.

A December 2011 VA outpatient treatment record notes the Veteran's complaints of ongoing pain and swelling in his left knee.

A November 2013 VA spine examination report notes that the Veteran's left knee strength was measured as 4/5; he had no muscle atrophy.  

A January 2014 VA examination report notes the Veteran's complaints of left knee stiffness and increased pain.  He reported that it was harder to walk for any period of time and that he had to turn sideways to go up and down steps.  He regularly used braces and a cane to ambulate.  The examiner opined that there was not functional impairment due to the Veteran's left knee disability such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  In an April 2014 addendum opinion, the VA examiner noted findings of limitation of motion but not ankyloses.

After reviewing the evidence of record, the Board finds that a 100 percent evaluation for one year, commencing October 6, 2011, is warranted for the Veteran's service-connected left knee disability.  As noted above, the evidence of record shows that on October 6, 2011, the Veteran underwent a left total knee replacement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.

(The evidence does not show that the Veteran is additionally entitled to a total rating (100 percent) for convalescence following the October 2011 surgery.  There is no evidence of an incompletely healed wound, that the Veteran was wheelchair-bound, or similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.)

After the year following the Veteran's knee replacement, beginning October 6, 2012, the 100 percent rating under Diagnostic Code 5055 is no longer applicable.  

Moreover, the 60 schedular rating under Diagnostic Code 5055 currently in effect is the highest allowable rating, a rating in excess of 60 percent is not warranted pursuant to Diagnostic Code 5055. 

Additionally, the consideration of a separate disability ratings based on limitation of motion or instability is not necessary because such symptomatology, if shown, would be considered a chronic residual of the disability, and is already contemplated in the 60 percent rating assigned under Diagnostic Code 5055. Because Diagnostic Code 5055 contemplates painful and/or limited motion and weakness, rating the Veteran's left knee disability under Diagnostic Code 5055 and under Diagnostic Codes 5256, 5261, or 5262 would compensate the Veteran's symptoms twice.  Similarly, because Diagnostic Code 5055 contemplates the criteria for a higher rating based on functional loss, rating the Veteran's left knee disability under Diagnostic Code 5055 and under the DeLuca criteria would also lead to double compensation.  See 38 C.F.R. § 4.40, 4.45; DeLuca, 8 Vet. App. at 206 -07.  Double compensation, or pyramiding, is prohibited under 38 C.F.R. § 4.14.  Moreover, the Veteran's current 60 percent evaluation is essentially the maximum evaluation available for limitation of motion absent ankylosis, thus, additional compensation under the provisions of 38 C.F.R. § 4.40, 4.45, are not warranted.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997) (The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis).

Furthermore, as there is no evidence during the period on appeal of ankylosis, impairment of the tibia and fibula, cartilage impairment, or of genu recurvatum of the left knee, a higher or separate ratings under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263 are not warranted.

A higher rating for left knee disability would require amputation of the leg at the upper third, one-third of the distance from perineum to knee, measured from the perineum.  38 C.F.R. § 4.71a, Diagnostic Code 5161.  No amputation is shown.  

Therefore, the Board finds that the preponderance of the evidence is against the assignment of any higher scheduler rating for the period beginning October 6, 2012.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial schedular rating in excess of 10 percent for service-connected left knee disability prior to October 6, 2011, is denied.

A 100 percent schedular rating for service-connected left knee disability for the period from October 6, 2011, through October 5, 2012, is granted, subject to the regulations governing payment of monetary awards.

A schedular rating in excess of 60 percent for service-connected left knee disability from October 6, 2012, is denied.

REMAND

The Board's review of the record reveals that further development is warranted before the remaining claims on appeal are decided.  As these issues must be remanded, efforts should be made to obtain all outstanding records pertinent to the issues on appeal, including VA treatment records for the period from November 2013 the present.

Extra-Schedular Rating for Left Knee Disability

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently issued a decision, Johnson v. McDonald, in which they rejected VA's interpretation that 38 C.F.R. 3.321(b)(1) only contemplates that referral for extra-schedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In Johnson, the Federal Circuit determined that extra-schedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the present case, the Veteran is service-connected for low back disability, generalized anxiety disorder, right knee disability, hypertension, sinusitis, left knee scar, eye disability and skin disability, in addition to his left knee disability.  Accordingly, in light of Johnson, remand is appropriate so that the AOJ can determine if referral for an extra-schedular evaluation is warranted. 

TDIU

In a September 2013 TDIU application, the Veteran indicated that he was unable to continue working as maintenance worked due to hypertension, low back and psychiatric disabilities.  Various medical records and statements also show that the Veteran is claiming that he is unable to work because of his service-connected left knee disability.

In a January 2014 VA examination report and April 2014 addendum opinion, a VA examiner essentially stated that, during flare-ups, service-connected low back, left knee and right knee disabilities "may" mildly to moderately impact physical and sedentary labor during prolonged sitting, standing and walking.  The examiner indicated that she lacked the expertise to address hypertension, psychiatric and eye disabilities.

The Board finds the 2014 VA opinion inadequate for adjudicative purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA provides an examination, that examination must be adequate).  Therefore, the claim must be remanded for another VA opinion with adequate supporting rationale.

Accordingly, the case is REMANDED for the following action:
 
1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA treatment records for the period from November 2013 to the present.
 
2.  Then, arrange for the Veteran to undergo a VA examination with an appropriate examiner(s) to determine the impact of his service-connected disabilities on his ability to work, to include whether they are sufficient by themselves to preclude him from securing or maintaining any form of substantially gainful employment consistent with his education and occupational background. 

All pertinent evidence of record must be made available to and reviewed by the examiner.

The opinion must consider the Veteran's level of education, special training, and previous work experience but factors such as age or impairment caused by any non-service-connected disabilities are not to be considered.

The rationale for the opinions must also be provided.  If the examiner is unable to provide the required opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

3.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.
 
4.  Also, in accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the AOJ should determine if referral to the Director of Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate. 

If the AOJ determines that referral for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary, such referral should be made.
 
5.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond thereto before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


